DAlLAS, Circuit Judge (dissenting).
A contract for a contingent fee is valid. Wylie v. Coxe, 15 How. 415, 14 L. Ed. 753; Wright v. Tebbitts, 91 U. S. 252, 23 L. Ed. 320; Stanton v. Embrey, 93 U. S. 548, 23 L. Ed. 983; McPherson v. Cox, 96 U. S. 404, 24 L. Ed. 746; Taylor v. Bemiss, 110 U. S. 42, 3 Sup. Ct. 441, 28 L. Ed. 64. Where a party to such a contract alleges that he lacked contractual capacity when he made it, the burden of sustaining that allegation rests upon him, precisely as it would with respect to any other contract. Therefore I cannot agree that the trial court should have permitted the jury to set aside the written contract which was admittedly made in this case, upon evidence that the plaintiff below was nervous and hysterical, but without any proof that he was incapable of comprehending what he was doing, and in the face of testimony which, as I think, clearly shows that he was not.
I do agree that it is the duty of the courts to scrutinize such transactions, and I may be permitted to add that, in my judgment, this duty should be rigorously discharged. If it be found that the attorney has exercised undue influence over the client, has been guilty of fraud, imposition, or extortion, or has in any manner abused the confidence which pertains to the relation of attorney and client, the party aggrieved ought to be, and in a proper case will be, protected. But, as I read it, this record discloses no testimony that the attorney against whom this suit was brought did any of these things. Therefore I think the learned judge was right in directing a verdict for the defendant, and that the judgment which was entered should be affirmed.